Citation Nr: 0423490	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  96-45 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from March 1936 to May 1938 
and from April 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Buffalo, New York.

The Board remanded the claim in April 1999 for the RO to 
readjudicate the claim after considering additional evidence 
and in May 2003 for compliance with the Veterans Claims 
Assistance Act of 2000 (the VCAA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims (the 
Court) held in Stegall v. West, 11 Vet. App. 268, 271 (1998), 
that a remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  In Stegall the Court also held 
that "where . . . the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance."  Id.  On this ground, the Board remands the 
claim to reopen again.

In its May 2003 Remand, the Board instructed the RO to issue 
the veteran a notice describing the kind of evidence that was 
needed to reopen his claim of entitlement to service 
connection for a skin condition that met the requirements of 
the VCAA.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The Board specifically instructed that this 
notice should inform the veteran of the legal standard for 
new and material evidence applying to his case.  As the Board 
observed, the legal definition of "material" evidence 
varies depending on whether an application to reopen a 
previously denied claim was filed prior to August 29, 2001 or 
not.  

The definition of new and material evidence is established by 
regulation, 38 C.F.R. § 3.156(a).  This regulation was 
amended effective August 29, 2001 with the revision or 
enactment of regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  The significant change in 
this regulation concerns "material" evidence.  By the 
amended definition, material evidence is evidence that 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  The 
amended regulation applies, however, only to claims to reopen 
that are received on or after or after August 29, 2001.  See 
66 Fed. Reg. 45620 (August 29, 2001).

The current application to reopen the previously denied claim 
of entitlement to service connection for a skin condition was 
submitted before that date.  Therefore, as the Board pointed 
out in the May 2003 Remand, it is subject to the version of 
section 3.156(a) in effect prior to the amendment and 
governing claims to reopen filed before August 29, 2001.  

By that definition, new and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, this definition is less stringent than the 
one that superseded it for claims to reopen filed on or after 
August 29, 2001.

In the May 2003 Remand, the Board instructed the RO to refer 
in the notice to be furnished on remand under section 5103 of 
the VCAA to the version of 38 C.F.R. § 3.156(a) in effect 
immediately prior to the amendment of August 29, 2001.  
However, in the letter it sent to the veteran and his 
representative in December 2003 that was intended to serve as 
that notice, the RO applied the revised definition of new and 
material evidence applying to applications to reopen filed on 
or after August 29, 2001.  Likewise, in the supplemental 
statement of the case that it issued in March 2004 after 
reviewing the issue whether the service connection claim 
should be reopened, the RO applied the revised definition of 
new and material evidence in again denying the veteran's 
application to reopen the service connection claim.

The RO's failure to carry out the instruction given by the 
Board in the May 2003 Remand was legal error.  Stegall.  
Moreover, it was legal error that prejudiced the ability of 
the veteran to prosecute his claim.  By referring to the 
wrong definition, the RO failed to apprise the veteran of the 
full range of the kind of evidence upon which his application 
to reopen the previously denied claim could be granted.  By 
requiring that the case be remanded again, the Board seeks 
the correction of legal error prejudicial to the claimant on 
its face.  

The record reveals that service medical records from his 
first period of service could be relevant to the service 
connection claim, according to the account that the veteran 
has given about what some of those records should show, 
although they are not on file.  The veteran has maintained 
over the years that he was treated during this period of 
service for a skin condition resulting from wood poisoning 
that he contracted by being exposed to decayed wood while on 
duty in the jungles in or around Panama.  The veteran has 
supplied the RO over the years with information identifying 
his units of assignment at the times relevant to this account 
and the military hospitals (both in Panama and later in the 
United States) where he was treated.  The record shows that 
the RO was unable to obtain the service medical records from 
the normal repository of such records in St. Louis, Missouri 
because, as that agency reported, they were unavailable there 
and presumed destroyed by the fire that took place in 1973.  
In addition, although the record shows that the veteran also 
has said that he was treated, although less extensively, 
during his second period of service for the same skin 
condition and gave the RO specific information that was 
needed to locate the records of such treatment, those records 
were not among the extremely scant medical records that the 
RO obtained from the repository in St. Louis, Missouri from 
that second period of service.

The inability of the RO to obtain service medical records 
that the veteran alleges would support his claim means that 
"material" evidence sufficient to reopen the claim may be 
outstanding.  The Board notes that VA has an obligation in 
every case to obtain a veteran's service medical records.  
See 38 U.S.C.A. § 5106 (2003).  However, the record does not 
indicate that the RO has tried to obtain medical records 
directly from the military medical facilities named by the 
veteran in his accounts over the years.  On remand, the RO 
should make efforts to do so.  

If it appears that some or all of the service medical records 
themselves cannot be obtained directly from the military 
medical facilities where the veteran has said he was treated, 
then the RO should attempt to obtain alternate evidence that 
could help to support the veteran's contentions, including 
morning reports, sick call reports, and Office of the Army 
Surgeon General (SGO) reports.

The record also reveals that over the years, the veteran has 
maintained that he was treated for his skin condition at the 
Syracuse, New York VA Medical Center six to eight times from 
1945, the year he was separated from service, through 1948.  
However, the record shows that the RO learned from this VA 
medical facility in 1999 that the records were destroyed.  
Thus, it is especially important that VA inquire of all 
possible custodians of the service medical records in 
concern.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Provide the veteran with notice 
concerning the kind of evidence that 
would substantiate his application to 
reopen his claim of entitlement to 
service connection for a skin condition.  
This notice should apprise the veteran of 
the definition of new and material 
evidence contained in 38 C.F.R. § 
3.156(a) as it existed before it was 
amended with the enactment of the VCAA 
and, by way of explaining what evidence 
could be material, of all pertinent 
theories of service connection.

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claim.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

3.  Regardless of whether the veteran or 
his representative responds to the notice 
requested in Paragraph 2 above, attempt 
to obtain documentary evidence confirming 
that the veteran was treated during both 
his first and his second periods of 
service for a skin condition at the 
military medical facilities, both in 
Panama and the United States, that the 
veteran has named during the prosecution 
of his claim since the 1970's.  Seek 
hospital and clinical records from the 
military medical facilities that the 
veteran has named.  In addition, if some 
or all of the service medical records 
cannot be obtained, then seek alternate 
evidence such as morning reports, sick 
call reports, and SGO reports that would 
support the specific accounts given by 
the veteran concerning medical treatment 
for a skin condition during his two 
periods of service.

Document in the claims file the actions 
that were taken to secure these records, 
and provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.

4.  Then, readjudicate the issue whether 
there is new and material evidence to 
reopen the claim of entitlement to 
service connection for a skin condition.  
If the claim is not reopened, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  See 38 C.F.R. § 19.31 
(2003).  Allow the veteran and his 
representative appropriate time in which 
to respond. 

Then, and after the AMC has taken any other action on the 
claim that it finds to be appropriate, the case should be 
returned to the Board if appellate review is required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


